Citation Nr: 0633846	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  03-32 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1967 to 
August 1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in St. Louis, Missouri (RO).


FINDINGS OF FACT

1.  The veteran was given a medical discharge from service in 
August 1969 after being declared unfit for service due to his 
back disorder.

2.  The evidence of record clearly and unmistakably shows 
that the veteran's back disorder preexisted service, but does 
not clearly and unmistakably show that it was not aggravated 
by service.

3.  The veteran has a current diagnosis of degenerative joint 
disease of the lumbar spine.

4.  The evidence of record does not relate the veteran's 
current back disorder to his military service.


CONCLUSION OF LAW

A back disorder was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for a back disorder, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).  Prior to initial adjudication 
of the veteran's claim, a letter dated in January 2002 
satisfied the duty to notify provisions; an additional letter 
was sent in May 2004.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran's service medical records, VA medical 
treatment records, and identified private medical records 
have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  
The veteran was also accorded VA examinations in March 2005 
and November 2005, and a VA opinion was obtained in April 
2006.  38 C.F.R. § 3.159(c) (4).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of the case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103, 121 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   

The veteran claims entitlement to service connection for a 
back disorder.  He asserts that the initial injury of this 
disorder occurred during service.  The veteran's May 1967 
service entrance examination did not note a history of a back 
disorder, nor contain any objective clinical findings of a 
back disorder.  The first evidence of any back symptomatology 
is dated in June 1969.  In the August 1969 Medical Board 
Report, the veteran's back disorder, asymmetrical facet and 
unilateral spondylolysis of the fifth lumbar vertebra, was 
found to be permanent, to make the veteran unfit for duty, 
and to require his discharge from the military on the basis 
of physical disability.  Most critically, however, the 
Medical Board Report noted that the veteran's back disorder 
had existed prior to service and was not aggravated by 
service.  The first postservice evidence of treatment for 
back pain is dated in July 1985; the first objective 
radiological evidence of degenerative joint disease of the 
lumbar spine is dated in April 2002.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  To rebut the presumption of sound condition under 
38 U.S.C.A. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  38 C.F.R. § 3.304(b); VAOPGCPREC 3-03, 69 Fed. Reg. 
25178 (2004); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).  The claimant is not required to show that the disease 
or injury increased in severity during service before VA's 
duty under the second prong of this rebuttal standard 
attaches.  See Cotant v. Principi, 17 Vet. App. 116 (2003).  

When no preexisting condition is noted 
upon entry into service, the veteran is 
presumed to have been sound upon entry.  
The burden then falls on the government 
to rebut the presumption of soundness 
by clear and unmistakable evidence that 
the veteran's disability was both 
preexisting and not aggravated by 
service.  The government may show a 
lack of aggravation by establishing 
that there was no increase in 
disability during service or that any 
"increase in disability [was] due to 
the natural progress of the" 
preexisting condition.  38 U.S.C. § 
1153.  If this burden is met, then the 
veteran is not entitled to service-
connected benefits.  However, if the 
government fails to rebut the 
presumption of soundness under section 
1111, the veteran's claim is one for 
service connection.  This means that no 
deduction for the degree of disability 
existing at the time of entrance will 
be made if a rating is awarded.  

Wagner, 370 F.3d at 1096.  

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 
(1999).  It is an "onerous" evidentiary standard, requiring 
that the 
no-aggravation result be "undebatable."  Cotant, 17 Vet. 
App. at 131.  Because there is no evidence of a history of a 
back disorder or objective clinical findings of a back 
disorder on the May 1967 service entrance examination, the 
presumption of soundness attaches.  38 U.S.C.A. § 1111, 38 
C.F.R. § 3.304(b) (1).

In this case, clear and unmistakable evidence shows that the 
veteran's low back disorder existed prior to service.  The 
August 1969 Medical Board Report clearly concluded that the 
veteran's back disorder preexisted service, as it states that 
the veteran's asymmetrical facet and unilateral spondylolysis 
of the fifth lumbar vertebra was a congenital anomaly of the 
lumbosacral spine.  This finding was based on x-ray reports 
taken at the time, which as objective medical evidence are 
undebatable.  The veteran's statements that he first injured 
his back after entrance into service are not probative as to 
the first prong of the Wagner test, because although he is 
competent as a layperson to report his symptomatology, a 
congenital condition is one that may not be obvious to a 
layperson, and he is not qualified to speak to matters which 
require medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  Finally, a VA examiner confirmed 
in April 2006 that asymmetrical facet and unilateral 
spondylolysis of the fifth lumbar vertebra were in fact 
congenital, and not one that could have been incurred in 
service.  Accordingly, as the veteran's service medical 
records and the VA examiner opinion confirm that the 
asymmetrical facet and unilateral spondylolysis of the fifth 
lumbar vertebra is congenital, and there is nothing of record 
to contradict this evidence, the Board finds that clear and 
unmistakable evidence exists to show that the veteran's back 
disorder preexisted his entry into service. 

As stated above, rebutting the presumption of soundness is a 
two-part analysis.  The veteran's back disorder having been 
shown by clear and unmistakable evidence to exist prior to 
service, a determination must be then made as to whether 
clear and unmistakable evidence exists to show that the 
veteran's preexisting back disorder was also not aggravated 
during service.  A preexisting injury or disease will be 
considered to have been aggravated by active service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease or 
disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  This 
includes medical facts and principles that may be considered 
to determine whether the increase is due to the natural 
progress of the condition.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  A veteran seeking service connection by 
aggravation is not entitled to presumption of aggravation in 
service, where there was temporary worsening of symptoms, but 
the condition itself did not worsen.  Hunt v. Derwinski, 1 
Vet. App. 292, 296 (1991).

In this case, the evidence of record does not clearly and 
unmistakably show that the veteran's preexisting back 
disorder was not aggravated by his military service.  The 
first evidence of back symptomatology was in June 1969, 19 
months subsequent to entry into military service.  Prior to 
that time, there are no medical records noting any back 
symptomatology, to include preservice medical records, the 
May 1967 service entrance examination, or any other service 
medical records, and no limited duty profiles or other 
records showing restrictions on the veteran's physical 
activities.  The August 1969 Medical Board Report noted that 
the significant amount of back pain and limited motion, 
unrelieved through conservative treatment, was severe enough 
in nature as to make the veteran unfit for service and 
require his discharge therefrom.  There is also no evidence 
of record that shows that the increase was due to the natural 
progress of the disorder.  As such, the presumption of 
soundness is not rebutted, and the claim becomes one for 
service connection.  See 38 U.S.C.A. § 1111; Wagner, 370 F.3d 
at 1094-96 (indicating that, in cases where the presumption 
of soundness cannot be rebutted, the effect is that claims 
for service connection based on aggravation are converted 
into claims for service connection based on service 
incurrence).

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c).  However, VA General Counsel has held 
that service connection may be granted for diseases, but not 
defects, of congenital, developmental or familial origin if 
the condition was incurred in or aggravated during service.  
A defect is a structural or inherent abnormality or 
condition, which is more or less stationary in nature.  A 
disease may be defined as any deviation from or interruption 
of the normal structure or function of any part, organ, or 
system of the body that is manifested by a characteristic set 
of symptoms and signs and whose etiology, pathology, and 
prognosis may be known or unknown.  See VAOPGCPREC 1-85 
(March 5, 1985); VAOPGCPREC 82-90, 56 Fed. Reg. 45711 (1990).

As stated above, the veteran was diagnosed with back pain in 
June 1969, and the August 1969 Medical Board Report concluded 
that the veteran had an asymmetrical facet and unilateral 
spondylolysis of the fifth lumbar vertebra, which was 
congenital in nature and preexisted service.  The veteran is 
also currently diagnosed with degenerative joint disease of 
the lumbar spine.  However, the evidence shows that the 
veteran's current back disorder is distinct from, and 
unrelated to, either the incident of back pain in service, or 
the congenital back defect first diagnosed therein.  Most 
critically, a VA physician determined in April 2006 that the 
veteran's degenerative joint disease of the lumbar spine was 
the result of the aging process, and not related to the 
incident of back pain in service or to the congenital defect.  
To that end, x-rays taken at that time revealed that the 
spondylolysis had resolved, and although the asymmetrical 
facet of the fifth lumbar vertebra could be seen, it was 
quite mild in nature.  

The Board has considered the veteran's written testimony and 
the arguments submitted with regard to his claim.  However, 
the veteran's opinion is not competent evidence of a nexus 
between his current back disorder, and his military service 
or to his congenital defect.  Lay testimony is not competent 
to prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu, 
2 Vet. App. at 494-495.  As the April 2006 VA opinion is the 
only objective medical evidence which speaks to the 
relationship between the veteran's current back disorder and 
his military service, and no evidence exists to contradict 
it, service connection for a back disorder is not warranted.

As the evidence does not show that the veteran's current back 
disorder is related to his military service, the 
preponderance of the evidence is against his claim.  
Accordingly, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a back disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


